OWEN, Judge.
In supplemental proceedings brought by a judgment creditor, the court found from the evidence that the corporate defendant had transferred assets to its officers and stockholders, contrary to the provisions of F.S.1967, Section 608.55, F.S.A. Judgment was rendered in favor of the plaintiff judgment creditor against the corporate officers and stockholders to whom the assets had been transferred. The appeal is from that judgment.
A review of the evidence with all reasonable inferences and deductions capable of being drawn therefrom considered in the light most favorable to the factual conclusions of the trial court, Bowen v. Everett, Fla.App.1967, 205 So.2d 536, discloses substantial competent evidence supporting such conclusions. The transfer of corporate assets to officers and directors of the corporation in violation of F.S.1967, Section 608,-55, F.S.A., subjects such transferees to per*543sonal liability to the corporate creditor. See Alberts v. Schneiderman, Fla.App. 1966, 182 So.2d SO. The judgment is affirmed.
Affirmed.
CROSS, C. J., and TJOFLAT, GERALD B., Associate Judge, concur.